Case 7:19-mj-03011-UA Document 1 Filed 03/26/19 Page 1 of 7

 
   
 

Approved: HTW
/ JAMIE`BAGLIEBTER
'ted States Attorneys
Before: THE HONORABLE LISA MARGARET SMITH

United States Magistrate Judge
Southern District of New York

_ _ _ _ _ _ _ _ _ _ l _ _ _ _ _ X

COMPLAINT

 

UNITED STATES OF AMERICA
. Violations of
- v. - ' = 18 U.s.c.
§§ 1201, 1512 & 2
MATITYAU MOSHE MALKA,
z COUNTY OF OFFENSE:
Defendant. : SULLIVAN COUNTY

- - - - - - x

SOUTHERN DISTRICT OF NEW YORK, SS.:

JONATHAN LANE, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

COUNT ONE
(Conspiracy to Kidnap)

1. In or about March 2019, in the Southern District
of New York and elsewhere, MATITYAU MOSHE MALKA, the defendant,
together with others known and unknown, willfully and knowingly
did combine, conspire, confederate and agree together and with
each other to violate Title 18, United States Code, Section

1201.

2. It was a part and object of the conspiracy that
MATITYAU MOSHE MALKA, the defendant, and others known and
unknown, would unlawfully seize, confine, inveigle, decoy,
kidnap, abduct and carry away and hold for ransom and reward and
otherwise, a person, and use a means, facility, and
instrumentality of interstate commerce in committing and in
furtherance of the commission of the kidnapping, in violation of
Title 18, United States Code, Section 1201.

 

 

Case 7:19-mj-03011-UA Document 1 Filed 03/26/19 Page 2 of 7

Overt Acts

3. In furtherance of the conspiracy and to effect
the illegal object thereof, the following overt acts, among
others, were committed in the Southern District of New York and

elsewhere:

a. On Or about MarCh 15, 2019, MATITYAU MOSHE
MALKA, the defendant, delivered a cellular phone to a l4-year
old victim (“Victim"l”) to facilitate communications between

Victim-l and a co-conspirator (“CC~l”).

b. On or about March 22, 2019, CC»l called
Victim~l's mother (the “Mother”). Another individual, who is
currently incarcerated in Westchester County Jail in connection
with a kidnapping of Victim-l and a lZ-year~old (“Victim-2"),
also participated in that call. During that call, CC~l and CC»Z
discussed taking the Mother's children away from her.

(Title 18, United States Code, Sections lZOl(a), lZOl(c),
lZOl(d) and 2.)

COUNT TWO
(Conspiracy to Obstruct Justice)

4. ln Or about MaICh 2019, MATITYAU MOSHE MALKA, the
defendant, together with others known and unknown, knowingly
used intimidation, threatened, and corruptly persuaded any
person, and attempted to do so, and engaged in misleading
conduct toward another person, with intent to influence, delay
and prevent the testimony of any person in an official
proceeding, to wit, MALKA provided Victim»l with four cellular
phones to facilitate communications between Victim-l and CC-l
during which CC~l sought to remove Victim-l from New York
thereby making her unable to testify in a proceeding in the
Southern District of New York concerning her kidnapping in
December 2018.

(Title 18, United States Code, Sections 1512(b)(1), 1512(c),
1512(k) and 2.)

The bases for my knowledge and for the foregoing charges
are, in part, as follows:

5. I am a Special Agent with the Federal Bureau of
Investigation (“FBI”). I have been a law enforcement officer
for approximately 14 years, and a Special Agent at the FBI for

 

 

Case 7:19-mj-03011-UA Document 1 Filed 03/26/19 Page 3 of 7

approximately one year. l have been personally involved in the
investigation of this matter. This affidavit is based upon my
conversations with law enforcement agents, witnesses and others,
as well as my examination of reports and records. Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that l have learned during the course of my investigation.

Where the contents of documents and the actions, statements and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

OVERVIEW

6. On or about December 8, 2018, two children, ages
12 and 14, (the “Victims”) were kidnapped from a residence in
the Village of Woodridge, Sullivan County, New York (the
“Residence”), where they were staying with the Mother (the
“December 2018 Kidnapping”). Approximately six weeks earlier,
the Mother had fled from an organization in Guatemala called Lev

Tahor.

7. The December 2018 Kidnapping was executed, in
part, by providing Victim»l with a cellular telephone without
the Mother's knowledge, and convincing the Victims to meet
members of Lev Tahor in the middle of the night on December 8,
2018. This cellular telephone was delivered to Victim-l by a
participant in the December 2018 Kidnapping.

8. The Victims were recovered by law enforcement in
Mexico on December 27, 2018. When they were recovered, the
Victims were in a hotel with two members of Lev Tahor. The
Victims were returned to New York, where they are currently
living with the Mother.

9. Based on my review of publicly available
information, I have learned that Lev Tahor is a group comprised
of ultra-Orthodox Jews mostly living in Guatemala. I have

further reviewed news reports indicating that children in Lev
Tahor are often subject to physical, sexual and emotional abuse.

10. 1 have learned from my conversations with the
Mother, that the Mother was previously a voluntary member of Lev
Tahor and that her father was its founder and former leader.
According to the Mother, the new leader of Lev Tahor is more
extreme than her father had been, and, as a result, she fled
from the group. The Mother indicated that it was not safe to

Case 7:19-mj-03011-UA Document 1 Filed 03/26/19 Page 4 of 7

keep her children there. Prior to her escape, the Mother spoke
out against the growing extremism within Lev Tahor.

'I'HE OE"'FICIAL PROCEEDING

11. Based on my discussions with an agent with the
Federal Bureau of Investigation stationed in Mexico, I have
learned, in substance and in part, the following:

a. In or about December 2018, Mexican law
enforcement was assisting the Federal Bureau of Investigation in
locating the Victims who were believed to be in Mexico.

b. On or about December 18, 2018, Mexican law
enforcement encountered five adults and one child in a residence
outside Mexico City (the “Mexico City Residence”) where they
suspected the Victims were located.

c. The Victims were not found in the Mexico
City Residence.

d. The five adults, which included MATITYAU

MOSHE MALKA, the defendant, were detained by Mexican law
enforcement. They were later deported to the United States.

12. Based on my discussions with Victim-l and my
discussions with other law enforcement officers who have spoken
with Victim-l, l have learned, in substance and in part, that
the Victims were, in fact, inside the Mexico City Residence at
the time that the five adults, including MATITYAU MOSHE MALKA,
the defendant, were detained. Further, I have learned that
MALKA was with the Victims in a hotel in Mexico before they
arrived at the Mexico City Residence.

13. On or about December 27, 2018, three of the other
adults found in the Mexico City Residence, Nachman Helbrans,
Mayer Rosner and Jacob Rosner, were charged in an amended
complaint with the December 2018 Kidnapping in violation of
Title 18, United States Code, Section 1201(a).1

14. In addition to the individuals discussed in
paragraph 13, a fourth individual, Aron Rosner has been arrested

 

1 On or about December 19, 2018, these individuals were charged
by complaint with kidnapping the Victims in violation of Title
18, United States Code,_Section 1201. This complaint, which
remains under seal, was subsequently amended.

4

Case 7:19-mj-03011-UA Document 1 Filed 03/26/19 Page 5 of 7

in connection with the December 2018 Kidnapping and charged with
violating Title 18, United States Code, Section l201(a).

15. The prosecutions of Nachman Helbrans, Mayer
Rosner, Jacob Rosner and Aron Rosner for the December 2018
Kidnapping are proceeding in the Southern District of New York.

16. Both Victim-l and the Mother are potential
witnesses in these prosecutions.

THE 2019 KIDNAPPING PLOT

l?. I, along with a Task Force Officer with the
Federal Bureau of lnvestigation who is a Yiddish speaker (“TFO-
1”), have spoken with Victim-l. Based on those conversations, I
have learned, in substance and in part, the following:

a. On at least four occasions in or about March
2019, Victim-l saw MATITYAU MOSHE MALKA, the defendant, in
Brooklyn, New York, and during these encounters MALKA provided
Victim-l with cellular telephones.

b. In total, MALKA has provided Victim-l with at
least four cellular telephones in or about March 2019.

c. Victim-l has spoken to another member of Lev
Tahor, “CC-1,” on these phones on numerous occasions.

d. During her conversations with CC-l, CC-l
discussed plans to remove Victim-l from New York in a similar
manner as the December 2018 Kidnapping.

e. On one occasion in or about March 2019, when
MALKA was dropping off a cellular phone for Victim-l, Victim-1 was
told by MALKA, in substance and in part, that he was providing her
with the phone at the direction of the “boss” and that it seemed
the boss wanted to go to jail too. Based on my participation in
this investigation, l believe that the “boss” was a reference to
CC-l who is believed to be living in Guatemala and the acting
leader of the Lev Tahor community. I further believe that MALKA
was also referencing the fact that several other leaders in Lev
Tahor are currently detained in the Southern District of New York
on kidnapping charges, as described in paragraphs 13-15 above.
Finally, I believe that MALKA was suggesting that CCMl was also
willing to engage in criminal activity like the other leaders of

Lev Tahor.

 

Case 7:19-mj-03011-UA Document 1 Filed 03/26/19 Page 6 of 7

18. l have spoken with the Mother, and based on those
conversations, l have learned, in substance and in part, the
following:

a. The Mother learned in or about March 2019
that Victim-l had been provided phones by members of Lev Tahor.
When the Mother found the cellular phones, she took them from
Victim-l.

b. The Mother has since spoken with CC-l about
his communications with Victim-l. During those conversations, CC~
1 has threatened to kidnap her children if she did not agree to
let her children go back to Lev Tahor. CC-l also told the Mother
that members of Lev Tahor will not leave her alone until they have
her children back in Lev Tahor.

19. l have spoken with TFO-l who has reviewed
recordings of several conversations between CC-l and the Mother.2
After speaking with TFO-l about his review, l have learned, in `
substance and in part, the following:

a. CC-l told the Mother that he has sent six
cellular phones to Victim-l. '

b. CC-l told the Mother that she will sit in
jail for taking the cellular phones from Victim~l.

c. CC-l told the Mother, in substance and in
part, “I'm not afraid of you, I am not afraid of anyone, we
planned to help every Jew, we plan to help [Victim-l], we plan to
help [Victim-Z]. I go with people in America and will take them
out from under your hands and will take them back to their father

with gods help.”

 

d. CC-l has also indicated that there are people
in New York prepared to execute the taking of the Victims.

e. CC-l told the Mother that Victim-l will be
returned to her husband. Based on my participation in this
investigation, 1 know that Victim-l is considered within Lev Tahor
to be the wife of Jacob Rosner, one of the individuals who is
currently charged with the December 2018 Kidnapping.

 

2 The recorded content that is in Yiddish has not been formally
translated.

 

9

   

 

Case 7:19-mj-03011-UA Document 1 Filed 03/26/19 Page 7 of 7

f. CC-l has also used violent language towards
the Mother, including that he will fight the Mother until the last
drop of blood and that they will fight her to the death.

g. CCMl has told the Mother, in substance and in
part, that he is not afraid of the Federal Bureau of Investigation
or other consequences that could happen as a result of his
actions.

h. In one instance, while CC~l was speaking to
the Mother, Nachman Helbrans, who, as noted above, is currently
incarcerated at Westchester County Jail and charged with the
December 2018 Kidnapping, was also on the phone line. Helbrans
also stated that they would take the children away from the

Mother.

20. Based on my discussions with a witness and the
Mother, I have learned in substance and in part, the following:

a. On or about March 25, 2019, M§TlTY§U MOSHE
MALK§, the defendant, arrived in a car to the apartment where
Victim-l is living with her siblings and her Mother.

b. Victim-l met MALK§ outside the apartment and
M§LKA provided her with another cellular phone. At this time,
M§LKA said what roughly translates to “selfmsacrifice” or
“ultimate sacrifice.”

WHEREFORE, deponent respectfully requests that
M§TITY§U MOSHE M§LK§, the defendant, be arrested and imprisoned
or bailed, as the case may be.

»-?
,;/"'"§ f ll

   

/" `

J_O`NATnAN rAl\\m-W ...... ~

§pecial §gent
Federal Bureau of Investigation

l
Sworn to before me this ;// §
_(ch day @f M£rch 2019

  

 

M"MTHE HONORABLE \L{s MAR_GAR-E'f sMIi"H

UNlTED STATES/M§Gl TR§TE JUDGE
SOUTHERN DISTRICT F NEW YORK

 

 

